Citation Nr: 0638631	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-37 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis. 

2.  Entitlement to service connection for lumbar spine 
arthritis. 

3.  Entitlement to service connection for a bilateral hip 
disability. 

4.  Entitlement to service connection for a bilateral hand 
disability.

5.  Entitlement to total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
August 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for cervical spine arthritis, 
lumbar spine arthritis, a bilateral hip disability, a 
bilateral hand disability, and TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran served as an Army artilleryman.  He was medically 
discharged in August 1989 for multiple joint pains in the 
upper and lower extremities with bone scan evidence of stress 
in both knees and his left tibia.  

By a rating decision dated in September 1989, service 
connection was established for multiple joint pains of upper 
and lower extremities with normal range of motion, without x-
ray changes, with bone scan evidence of stress in knees and 
left tibia, rated 10 percent disabling under Diagnostic Code 
5022-5003.

A rating decision dated in September 2003 contains the 
following statement:  "Your orthopedic conditions which were 
previously evaluated under a single disability have been 
'broken out' and are now evaluated under separate diagnosis 
for those joints and systems firmly identified with a 
diagnosed pathology."  Service connection is in effect for 
degenerative arthritis of both shoulders, both knees, and 
both ankles, as well as for tendonitis of both achilles 
tendons.  The 8 joints affected are each rated as 10 percent 
disabling, and the combined rating is 60 percent.  The 
Diagnostic Code for each joint affected by degenerative 
arthritis is 5022-5003.

The veteran contends that he is entitled to service 
connection for chronic arthritic pain in his cervical spine, 
lumbosacral spine, both hips, and both hands because his 
symptoms first manifested in service, are indicative of a 
"whole body" disease, are the result of immunizations, or 
are secondary to service-connected degenerative arthritis of 
other joints.  

Regarding the spine, service medical records are silent for 
any diagnosis or treatment for arthritis or traumatic injury 
of the cervical or lumbosacral spine in service.  In December 
1988, a bone scan showed an uptake in the right iliac spine.  
In March 1989, an examiner noted that the veteran complained 
of pain in the arm and neck, and in April 1989, another 
examiner noted that he complained of lower back pain.  
However, an April 1989 physical examination showed no 
cervical or lumbosacral spine abnormalities.  In June 1989, 
an Army medical discharge board evaluated the veteran's 
orthopedic conditions.  The board's physician listed chronic 
low back pain as a diagnosis, but he also stated that the 
veteran's complaints were not in accordance with his clinical 
findings.  Nevertheless, the veteran was medically discharged 
with severance pay because he was unable to perform the 
physical duties of service and was not responding to 
treatment.  
 
In July 2003, a VA examiner diagnosed mild arthritis of 
shoulders, knees, ankles, but there was no mention of 
arthritis, inflammation, or other abnormality of the spine.  
However, in December 2003, a VA examiner conducted a general 
medical examination without review of the claims file.  He 
noted the veteran's report that he had developed "whole body 
arthritis" or rheumatic arthritis in service and that he was 
now experiencing pain in his cervical, thoracic, and lumbar 
spine.  The examiner diagnosed mild arthritic changes in both 
the cervical and lumbosacral spine with limitation of motion 
due to pain, but offered no opinion on the etiology of the 
conditions.  In May 1994, a VA physician diagnosed 
fibromyalgia without specific reference to the spine.

Regarding the hips and hands, in January 1987, the veteran 
was examined for complaints of numbness in his right side 
extremities including his right hand.  The examiner noted no 
abnormalities of the right hand, but ordered tests to 
investigate "a vague constellation of symptoms" that 
included numbness of the lower right leg and foot, but there 
was no record of the test results and no immediate follow-up 
treatment.  In March 1988, the veteran sought treatment for 
pain starting in his right hip and radiating down his leg.  
The examiner diagnosed acute right leg strain and prescribed 
medication, moist heat application, and restricted activity.  
In December 1988, a bone scan showed indications of 
abnormalities in the knees, tibia, and right iliac spine but 
none involving the hips or hands.  The veteran continued to 
seek treatment for right hip pain from January 1989 to April 
1989 and for right wrist pain on one occasion in February 
1989.  X-rays of the right hip and leg taken in January 1989 
showed no abnormalities.  In an April 1989 military physical 
examination, the physician noted stress reaction in both legs 
but no other abnormalities.  The June 1989 report of an Army 
medical discharge board showed that the veteran complained of 
right hip and bilateral hand pain that was exacerbated by 
activity.  The board's examiner listed chronic bilateral hip 
and hand pain as diagnoses, but he also stated the veteran's 
complaints were not in accordance with his clinical findings. 

In April 2000, a VA physician noted the veteran's reports of 
chronic pain in both hips and pain and swelling in both 
hands.  The physician diagnosed residual bilateral hip pain 
with mild functional loss on range of motion and residual 
bilateral hand pain with moderate functional loss of range of 
motion of the fingers.  In July 2003, a VA examiner noted a 
review of the claims file and the veteran's reports of 
multiple joint pains to include the hands and wrists.  She 
diagnosed bone inflammation with multiple arthralgias.  In 
December 2003, a VA physician noted that the veteran 
continued to experience pain in all his joints and that there 
was limitation of motion and an abnormal posture and gait.  
He diagnosed "generalized arthritis."  In June 1994, a VA 
examiner noted the veteran's complaint of joint pain in his 
legs and hands following a trial conditioning regimen.  He 
diagnosed fibromyalgia.  

The record reflect that the veteran was seen during service 
for complaints of pain in the cervical and lumbosacral spine, 
hips, and hands, although no pathology to identify a disease 
entity in these joints was evident at the time.  A variety of 
subsequent diagnoses for disorders of these joints are of 
record including fibromyalgia, arthralgia, and arthritis.  
There is no medical opinion of record addressing the 
relationship, if any, between these conditions and the 
veteran's complaints and, immunizations in service.  
Likewise, there is no medical opinion as to whether the grant 
of service connection for degenerative arthritis of multiple 
joints established service connection for a systemic disease 
process and that whatever joint develops degenerative 
arthritis becomes part of the service-connected disability.  
Since there is evidence of current disability, complaints of 
pain in service, and some indication that the veteran's 
current condition may be related to the earlier complaints, 
other incidents of service, or may be manifestations of a 
whole body disease, an examination and evaluation of the 
origins of these conditions is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4). 

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability (TDIU) 
because he is unable to maintain any gainful employment due 
to the severity of his service-connected arthritis of 
multiple joints and tendonitis of the Achilles tendons.  In 
his April 2004 notice of disagreement, he stated that he last 
worked full time in February 2003 and was subsequently unable 
to work because his arthritis interfered with driving, 
standing, and walking.

The most recent examinations of the veteran's service-
connected musculoskeletal disabilities were in July and 
December 2003.  Physicians noted that the veteran experienced 
pain on motion of all the affected joints.  His gait, 
posture, and grip strength were deficient although he did not 
use supportive devices.  He reported difficulty sleeping due 
to pain and obtained limited relief with soaks and 
medication.  Neither examination addressed the relative 
contribution of service and non-service-connected 
disabilities to the veteran's overall employment capability.  
A current examination and opinion is necessary to determine 
the veteran's current condition and to better assess his 
mobility and manipulative limitations caused by his service 
connected disabilities.  The duty to assist requires that VA 
obtain a medical opinion concerning the effects of the 
veteran's service-connected disabilities, either individually 
or in the aggregate, on his ability to obtain or retain 
employment.  Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994)

The veteran also informed a physician in July 2003 that he 
had a pending claim for disability benefits with the Social 
Security Administration (SSA).  No evidence related to that 
claim is of record.  VA's duty to assist requires that the 
records associated with the veteran's claim for disability 
benefits from the SSA be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify all 
health care providers who have treated 
him for problems with his spine, hips or 
hands.  Even if no additional sources of 
treatment records are identified, all 
relevant treatment records compiled since 
June 2003 by the VAMC patronized by the 
veteran should be obtained.  If no 
additional records exist the case file 
should be documented accordingly.

2.  Request from the SSA all records 
developed in the adjudication of the 
veteran's claim for SSA disability 
benefits.  Associate any records obtained 
with the claims folder. 

3.  Thereafter, schedule the veteran for 
an examination by an appropriate 
specialist to obtain information as to 
the following:  

(a) the severity of the service-
connected arthritis of the veteran's 
knees, ankles, and shoulders, as 
well as the severity of the service-
connected tendonitis of the Achilles 
tendons; and 

(b) the etiology and date of onset 
of arthritis affecting the veteran's 
cervical spine and lumbar spine, as 
well as the diagnosis and etiology 
of pathology affecting his hands and 
hips.  

Provide the examiner with the claims 
folder and request that he review 
pertinent information in the claims 
folder, much of which has been summarized 
above.  All indicated tests should be 
performed, and all findings should be 
reported in detail, to include findings 
as to the severity of the service-
connected arthritis of the veteran's 
knees, ankles, and shoulders, as well as 
the severity of the service-connected 
tendonitis of the Achilles tendons.  The 
examiner should identify all pathology 
affecting the veteran's cervical spine, 
lumbar spine, hips, and hands, and 
provide opinions as to the following:

*	Is any diagnosed pathology of the 
cervical spine, the lumbar spine, 
the hips and the hands related to 
in-service immunizations or the 
complaints of pain in service?

*	Is arthritis of any of these joints 
a manifestation of, or etiologically 
related to, the already service-
connected degenerative arthritis of 
multiple joints?

*	How does impairment attributable to 
the service-related arthritis and 
tendonitis of the Achilles tendons 
effect the veteran's ability to 
obtain and maintain employment?

4.  Then, readjudicate the veteran's 
claims.  If any decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


